Filed 12/17/20 P. v. Portillo CA2/4
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION FOUR

THE PEOPLE                                                   B298250
                                                             (Los Angeles County
         Plaintiff and Respondent,                           Super. Ct. No. BA454158)

         v.                                                  ORDER MODIFYING
                                                             OPINION
ANA PORTILLO,
                                                             NO CHANGE IN
         Defendant and Appellant.                            JUDGMENT

THE COURT*:
       The opinion filed December 14, 2020, in the above-entitled
matter is ordered MODIFIED as follows:
       On the caption page, the trial court number, “BA454148”
should be removed and replaced with “BA454158” as the correct
trial court number.
       There is no change in the judgment.



____________________________________________________________
MANELLA, P.J.         WILLHITE, J.          CURREY, J.
Filed 12/14/20 P. v. Portillo CA2/4 (unmodified opinion)
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B298250

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA454148
       v.

ANA PORTILLO,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Norman J. Shapiro, Judge. Affirmed.
      Roberta Simon, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging defendant and appellant Ana Portillo with
willful, deliberate, and premeditated attempted murder. (Pen.
Code, §§ 664, 187.)1 The information alleged Portillo personally
and intentionally discharged a firearm (§ 12022.53, subd. (c)),
and in so doing, caused great bodily injury (§ 12022.53, subd. (d)).
The information also alleged Portillo committed the offense for
the benefit of, at the direction of, and in association with a
criminal street gang. (§ 186.22, subd. (b)(1)(C).)
       The trial court granted the prosecution’s motion to amend
the information by removing the allegation that the attempted
murder was willful, deliberate, and premeditated. Portillo pled no
contest to attempted second degree murder. She admitted she
personally and intentionally discharged a firearm within the
meaning of section 12022.53, subdivision (c). The trial court
dismissed the remaining allegations. The court sentenced her to
an upper term of nine years, plus 20 years for the firearm
enhancement, for a total of 29 years in state prison.
       Portillo filed a timely notice of appeal, and we appointed
counsel to represent her. On February 25, 2020, appellate counsel
filed a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).)
Portillo did not respond to our letter advising her of her right to
file supplemental briefing.


1       All undesignated statutory references are to the Penal
Code.




                                  2
      Following review of the record pursuant to People v. Wende,
we affirm.

                 FACTUAL BACKGROUND 2

      On May 16, 2016, Brandon Velasquez was working on a car
at the corner of 5th Street and State Street. Manuel Villareal
drove down State Street in a minivan and stopped next to
Velasquez. Portillo exited Villareal’s car, approached Velasquez,
and asked what gang he belonged to. Velasquez denied being in a
gang. Portillo produced a nine-millimeter handgun and fired
numerous rounds at Velasquez, shooting him several times.

                         DISCUSSION

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279 [120 S. Ct. 746]; Wende, supra, 25
Cal.3d at p. 443.)




2     The following facts are taken from the probation report.




                                3
                      DISPOSITION

    The judgment is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




    CURREY, J.



    We concur:




    MANELLA, P.J.




    WILLHITE, J.




                                4